Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 are allowed. Key to allowance of these claims are the remarks of 12/21/2021. The most close prior art is Scherer et al. This teaches all the limitations of the claims including the required monomer but the polymer must be a graft polymer, and as such does not meet the added claim limitations. See office action of 12/11/2020.
Regarding claims 1-16 A copolymer, comprising:
a) 0.1 to 20 wt.-%, based on a total weight of the copolymer, of units derived from one or more compounds of formula (1) as found in claim 1
wherein R is H or Cn H2n+1; n= 1 to 6, and x = 6 to 10; and
b) 60 to 99.9 wt.-%, based on the total weight of the copolymer, of units derived from one or more alkyl (meth)acrylates, wherein each of the one or more alkyl (meth)acrylates independently has an alkyl group comprising 1 to 40 carbon atoms,
Wherein the copolymer is not a graft copolymer, is not taught or fairly suggested in the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771